Citation Nr: 0205499	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision in June 1998 which denied 
service connection for IBS.  In August 2001, this issue was 
remanded to the RO for additional development.  The appeal 
has been advanced on the docket due to her serious illness.


FINDINGS OF FACT

IBS had its onset during the veteran's active service.


CONCLUSION OF LAW

IBS was incurred in active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran served on active duty in the Navy from February 
1993 to February 1996.

Service medical records reflect that the veteran was treated 
in October 1994 for severe diarrhea.  In July 1995, she was 
diagnosed with breast cancer, and metastatic cancer in the 
right axillary lymph nodes.  She underwent a modified radical 
mastectomy of the right breast in July 1995, and was started 
on chemotherapy in September 1995.  VA medical treatment 
notes indicate that the veteran underwent six months of 
chemotherapy after the mastectomy surgery.  In February 1996, 
the veteran was placed on temporary retirement from service 
because of disability due to her cancer and cancer treatment.  

VA outpatient treatment notes indicate that the veteran was 
started on Tamoxifen in April 1996.  On VA medical 
examination in July 1996, her complaints included abdominal 
pain.  The examiner did not find any evidence of disorders of 
the digestive system.  The examiner reported that the veteran 
was status post Stage II, Grade III right breast cancer, 
status post modified radical right mastectomy and 
chemotherapy.

In December 1996, the veteran underwent a transverse rectus 
abdominis muscle (TRAM) flap reconstruction of the right 
breast at a VA Medical Center (VAMC).  After the 
reconstruction surgery, infection developed in the surgical 
wound, which necessitated surgery to debride and irrigate the 
TRAM flap in January 1997.  

Notes dated in April 1997, from Asher B. Carey, M.D., a 
private plastic surgeon, reflect the veteran's report of 
discomfort in the entire abdominal area.  She indicated that 
after walking up about four stairs, or walking about two 
blocks, she had severe abdominal pain that lasted about 
twenty minutes, and was relieved only by lying down.  She 
reported that the abdominal discomfort was worsening.  Dr. 
Carey noted weakness over the abdominal area, without 
herniation.

VA medical treatment notes reflect the veteran's report, in 
August and September 1997, that she had abdominal cramps, 
especially after walking and going up and down stairs.

In October 1997, private orthopedist John E. Speiker reported 
that he had evaluated the veteran.  He noted that the 
veteran's right breast reconstruction surgery had used rectus 
abdominis muscle transfer to reconstruct the breast, and that 
she had since lost most of her muscle tone through the 
abdomen.  Dr. Speiker reported, "Bowel and bladder function 
have also been affected secondary to her lack of abdominal 
muscle tone and the inability to perform a Valsalva."  

In a VA gastroenterology examination performed in November 
1997, the veteran reported that difficulty rising from a 
supine position, constipation, and blood in her stools.  She 
reported that those problems had developed since her 
abdominal surgeries in 1996 and 1997.   

In March 1998, private gastroenterologist Brent W. 
Geissinger, M.D., wrote that he was treating the veteran for 
GERD and IBS.  Biopsies taken in May 1998 showed malignancy 
in the right breast.  Subsequent records show treatment with 
chemotherapy.

On VA examination in October 1998, the veteran reported that 
over the past three years, dating since the treatment for 
breast cancer, she had noticed on a continuing daily basis, 
cramping, bloating and discomfort of the lower abdomen.  She 
also reported alternating symptoms of loose stools with 
constipation.  During periods of constipation, blood was 
associated with her bowel movements.  A history of 
diverticular disease by colonoscopy on 1997 was noted.  On 
examination , there was some tenderness to deep palpation on 
both side of the abdomen.  The assessment was that by 
clinical criteria, she had irritable bowel syndrome, 
manifested by diarrhea, constipation, and abdominal pain.  In 
response to a request for an opinion, the physician wrote, 
"There is no discernible cause for irritable bowel syndrome, 
so it is difficult to attribute that the chemotherapy 
directly caused her symptoms."  The physician further noted 
that in many instances, IBS was a chronic disorder.

Another VA examination in October 1998 noted that the veteran 
had problems with constipation.  She had a great deal of 
medical problems, and was under a great deal of stress.  
Depression was diagnosed.  

In April 1999, private oncologist Lamberto M. Arellano, M.D., 
reported that the veteran was currently under treatment with 
chemotherapy for breast cancer.  

The veteran had a hearing at the RO in October 1999.  She 
noted that she was under treatment for a recurrence of 
cancer, and she asserted that she had loss of use of her legs 
because of the disability of her abdominal muscles following 
surgery.  She asserted that she had IBS caused by her 
chemotherapy drugs.

Treatment notes from Dr. Arellano reflect that the veteran 
had recurring, persistent residual carcinoma in the chest 
wall in January 2000.  In August 2000, Dr. Arellano noted 
that the veteran had received six cycles of chemotherapy, 
most recently in July 2000.  

In July 2001, the veteran and her husband testified at a 
hearing before the undersigned Board Member at the Board's 
offices in Washington, D.C.  She reported that she had 
constipation and IBS as a result of the pain medications that 
she took.  

On a VA examination in September 2001, the veteran game a 
history of chronic constipation for four years.  She also had 
abdominal pain and cramps.  A colonoscopy in June 2000 
reportedly showed diverticula and internal hemorrhoids.  
Physical examination of the abdomen was normal, except for 
the surgical scar.  The assessment was chronic constipation, 
likely due to IBS.  The examiner noted that the etiology of 
irritable bowel syndrome was unknown, and there was no known 
association between IBS and cancer chemotherapy.  Her 
constipation, however, may be exacerbated by the narcotic 
pain medication she takes.  

Also of record is an excerpt from The Merck Manual of 
Diagnosis and Therapy, which notes that the cause of IBS is 
unknown.  Emotional factors or drugs may precipitate or 
aggravate heightened gastrointestinal motility.  Some IBS 
patients also had anxiety disorder, and some appeared to 
express emotional conflict as a gastrointestinal complaint.  
The Merck Manual, 312 (17th ed. 1999).  Other articles 
obtained from internet research are also of record.

As a result of the most recent rating decision, dated in 
February 2002, the veteran is currently service-connected for 
the following disabilities:  postoperative residuals of 
breast cancer and right radical mastectomy, evaluated 100 
percent disabling; loss of use of both lower extremities, 
evaluated 100 percent disabling; PTSD, evaluated 50 percent 
disabling; right arm weakness due to axillary lymph node 
dissection, assigned a 40 percent rating; neurogenic bladder, 
assigned a 40 percent rating; postoperative abdominoplasty 
weakness, assigned a 30 percent rating; GERD with duodenitis, 
assigned a 10 percent rating; limited right ankle motion, 
assigned a 10 percent rating; donor site scar, status post 
TRAM (transverse rectus abdominis muscle) flap surgery, 
assigned a 10 percent rating, and endometrial atrophy, 
evaluated noncompensably disabling.  She also receives 
several special monthly compensation awards. 

B.  Analysis

The veteran has been notified of the evidence necessary to 
substantiate her claim and of the applicable legal criteria.  
She has testified at a hearing pertaining to the issue on 
appeal.  VA examinations have been provided.  All essential 
records have been obtained, and the veteran has not 
identified additional pertinent records.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that IBS developed as a side effect of 
chemotherapy and/or pain medication she takes for treatment 
of her service-connected breast cancer.  However, under the 
circumstances the Board finds no need to address the theory 
of secondary service connection under 38 C.F.R. § 3.310.

The medical records from during and after service demonstrate 
numerous abdominal and bowel symptoms due to various causes; 
there is now a clear diagnosis of IBS; and there is a 
reliable history of IBS-type symptoms ever since the veteran 
was on active duty.  There appears to be a reasonable basis 
to trace IBS back to service, even if the condition was not 
diagnosed until after service.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that IBS began during the veteran's active duty.  The 
Board concludes that the condition was incurred in service, 
and service connection is warranted.


ORDER

Service connection for IBS is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

